Citation Nr: 9902690	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veterans death.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served honorably during World War II.  He died in 
April 1967; there is conflicting evidence in the claims file 
as to the exact day.  The appellant is his widow.
This appeal has been before the Board of Veterans Appeals 
(Board) previously.  In January 1971, the Board denied 
entitlement to service connection for the cause of the 
veterans death, holding that the evidence did not establish 
that the veterans service-connected disability caused or 
contributed to his death.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veterans death was denied by Board decision of January 1971.

2.  Evidence submitted subsequent to the January 1971 
decision is not probative of the issue of entitlement to 
service connection for the cause of the veterans death or is 
duplicative of evidence previously considered.


CONCLUSIONS OF LAW

1.  The January 1971 Board decision denying entitlement to 
service connection for the cause of the veterans death is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

2.  The claim for entitlement to service connection for the 
cause of the veterans death has not been reopened by the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends service connection is warranted for 
the cause of the veterans death.  She asserts she has 
submitted evidence to this effect which is new and material 
and requests that the Board reopen the previously-denied 
claim.


Law and regulations

Dependency and indemnity compensation may be awarded to a 
veterans surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veterans death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when new and material evidence is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  The Court has reviewed and upheld the 
standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio, 1 Vet. App. at 145.  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans  v. Brown, 9 Vet. App. 273 (1996).  For this 
purpose, the credibility of evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza, 7 Vet. App. at 506, affd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans, 9 Vet. App. at 284.  

The Court has held that not every piece of new evidence is 
material, but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veterans injury or disability, even where it 
will not eventually alter a ratings decision.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


History of the case

Evidence on file indicates that the veteran was born in 
February 1930.  As noted above, the veteran served honorably 
during World War II.  He was wounded by an enemy hand grenade 
which exploded near him, causing injuries to his face and 
left eye.  The RO granted service connection for left eye 
blindness, rated as 40 percent disabling, and facial scars, 
rated as 10 percent disabling, in February 1951.  Thus, a 
combined rating of 50 percent represented compensation for 
the residuals of the grenade wounds.  The RO also implemented 
a grant of special monthly compensation for the loss of use 
of one eye.

In a letter dated April 25, 1967, the commander of the 1st La 
Union District Veterans Association notified the RO of the 
veterans death.  In August 1967, the appellant submitted an 
application for dependency and indemnity compensation and a 
death certificate showing that the veteran died on April [redacted], 
1967.  According to the certificate, both eyes(swollen) 
was identified as the disease or condition directly leading 
to death.  The certificate was signed by a midwife and by 
the Local Civil Registrar.  The veteran was noted to have 
been 37 years of age at the time of his death.  Additionally, 
the appellant provided a deposition to a VA field interviewer 
in March 1970.  In the deposition, she stated that the 
veteran had died from an infection in his left eye which 
caused his entire body to swell and that he had been attended 
only by a midwife at the time of his death.  Depositions from 
several neighbors and the midwife herself are of record and 
corroborate the substance of the appellants deposition.

The claim was denied by the RO in January 1968 and by the 
Board in January 1971. 

The appellant attempted to reopen the claim upon numerous 
occasions throughout the subsequent years.  In support of her 
attempts, she submitted various documents including a May 
1974 hospitalization report showing that a 43-year old man 
(the veteran died in 1967 at age 37) with the same name as 
the veteran was hospitalized for acute glomerulonephritis.  
The report references a hospitalization in December 1966 but 
also may be read as suggesting treatment in May 1974.  In 
1975, she submitted several affidavits from friends and 
neighbors, which attest to the circumstances of the veterans 
death.  In 1981, she submitted another death certificate, 
showing that the veteran died on April [redacted], 1967.  The disease 
directly leading to death was identified as hemorrhage of 
the eye.  The certificate is signed by J. A. and dated 
April 30, 1967.  Another date on the certificate indicates 
that the certificate was received by the Local Civil 
Registrar in April 1969.  The death certificate is 
accompanied by a receipt for one peso from the Republic of 
the Philippines for 1 Cert dated July 30, 1981.

By letters of February 1974, November 1974, January 1975, 
April 1975, May 1975, August 1981, June 1993, June 1995, and 
August 1996 the RO informed the appellant that she had not 
submitted evidence which could be considered new and material 
for purposes of reopening the previously-denied claim.  

In August 1996, the appellant initiated the claim which led 
to the instant appeal.  Along with a letter indicating her 
intention to re-apply for dependency and indemnity 
compensation, she submitted another death certificate showing 
that the veteran died on April [redacted], 1967.  According to this 
certificate, the disease or condition leading directly to 
death was the presence of conjunctivities due to shrunken 
eyeball due to cornea.  The certificate is signed by J.A., 
identified as a sanitary inspector, as well as by the Local 
Civil Registrar.  The face of the certificate bears an entry 
entitled Autopsy with boxes labeled yes and no and 
the notation findings at the back.  Neither box is 
checked.  The reverse side of the form is blank and does not 
contain any indication that an autopsy was performed.

The appellant also submitted an affidavit dated in October 
1996, signed by J.A., the sanitary inspector who had signed 
the death certificate.  According to this affidavit, the 
affiant swore that he had performed an autopsy upon the 
veteran and that his findings were that the immediate cause 
of the veterans death was presence of conjunctivities, 
the antecedent cause was shrunken eyeball, and that the 
underlying cause was cornea.  He also explained there was 
no physician or government doctor available in the town where 
the veteran and appellant resided to perform autopsies and 
that he had the authority to perform that function in his 
official capacity of Sanitary Inspector.

In support of her most recent attempt to reopen the 
previously-denied claim, the appellant has also submitted a 
March 1958 letter from the VA showing that the veteran was 
eligible for treatment of his service-connected disabilities 
and authorizing him to obtain a pair of eye-glasses from the 
Veterans Memorial Hospital in Quezon City.  She also 
submitted two medical certificates signed by a Dr. Dario.  A 
February 1953 statement indicates that the veteran had a 
persistent and intense headache which in his opinion was due 
to the old shrapnel wound, and that atrophy of the soft 
tissues around the left eye was getting worse.  A March 1954 
statement shows that the veteran had a persistent and intense 
headache, blindness in the left eye, with the left eyeball 
greatly atrophied, increased intra-ocular tension of the left 
eye, suggestive of chronic glaucoma, and occasional pain at 
both eyes with persistent lacrimation of both eyes.  The 
appellant has also submitted duplicates of previously-
submitted medical evidence, including the report of an 
October 1955 hospitalization at the Chinese General Hospital 
and the report of the May 1974 hospitalization.


Analysis

The Boards January 1971 decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In making this decision, the 
Board considered the appellants contentions as reflected on 
her written submissions and in her oral deposition.  The  
Board also considered the death certificate received in 
August 1967, and the deposition evidence from the appellants 
neighbors and the midwife who attended the veteran in his 
final illness and signed the initial death certificate.

Since the January 1971 Board decision, the appellant has 
submitted several variations of the veterans death 
certificate; a hospitalization report showing that a 43-year 
old man with the same name as the veteran was hospitalized 
for acute glomerulonephritis, in December 1966 and, perhaps, 
in May 1974, seven years after the veterans purported death; 
affidavits from friends and neighbors; an affidavit signed by 
J.A., the sanitary inspector who had signed the death 
certificate; and two medical certificates signed by a Dr. 
Dario, reflecting the veterans complaints of headaches and 
eye problems in 1953 and 1954, in addition to her written 
contentions.  

The death certificate which was submitted in conjunction with 
the appellants original claim and which was considered by 
the Board in its 1971 decision indicated that the veteran had 
died from or with swollen eyes.  This certificate was signed 
by a midwife.  Subsequently-submitted death certificates 
indicated that the veteran variously suffered from hemorrhage 
of the eye, conjunctivitis, and a shrunken eyeball at the 
time of his death.  These certificates were signed by a 
municipal sanitary inspector, who is not a physician.  
Because the credibility of evidence, although not its weight, 
is to be presumed in an inquiry as to whether a previously-
denied claim should be reopened, the Board must presume that 
each death certificate, despite the variety of certificates 
of record, constitutes credible evidence of the veterans 
death.  Justus, supra.  That said, none of the newly-
submitted death certificates can be said to embody a medical 
opinion, as none are signed by a physician.  Thus, the 
hemorrage of the eye, conjunctivitis, and a shrunken 
eyeball merely represent laypersons descriptions of the 
veterans eye at the time of his death rather than a 
medically-determined cause of death.  Thus, the newly-
submitted death certificates, insofar as they do not 
duplicate the certificate considered by the Board in 1971, do 
not provide material evidence showing that the veterans 
cause of death was related to service or to a service-
connected disability.  

The May 1974 hospitalization report showing that a 43-year 
old man with the same name as the veteran was hospitalized 
for acute glomerulonephritis is not shown to be material.  To 
the extent that it refers to a 43 year old man, the evidence 
of record clearly indicates that the veteran, who was born in 
1930, died several years prior to 1974 and was only 37 years 
old at the time of his death.  In this regard, it would seem 
that the report reflects treatment of a different man.  
Insofar as the report makes reference to hospitalization in 
December 1966, without regard to the age of the man 
described, it is not material, in that it does not provide 
information regarding the cause of the veterans death or the 
relationship between any disability and his service.  

The affidavits from friends and neighbors and the affidavit 
from J.A., the sanitary inspector who had signed the death 
certificate, cannot constitute new and material evidence as 
they do not tend to show the veterans death was related to 
service or to a service-connected disability.  Insofar as the 
affidavits describe the veterans condition at the time of 
his death, they are merely duplicative of evidence already 
considered by the Board in 1971.  Because none of the 
affiants are medical experts, none are competent to express 
an authoritative opinion regarding either the veterans 
medical condition at the time of his death or any questions 
regarding the medical causation of his death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellants 
contentions are not new or material for the same reasons:  
either the contentions duplicate assertions already 
considered by the Board, or they are not material as the 
appellant is not competent to provide a medical opinion.

The two medical certificates signed by Dr. Dario, reflecting 
the veterans complaints of headaches and eye problems in 
1953 and 1954 do not pertain to the cause of the veterans 
death more than thirteen years later and thus are not 
relevant to the issue of entitlement to service connection 
for the cause of his death.

Thus, none of the newly-submitted evidence tends to show that 
the veterans death was related to service or to a service-
connected disability in any way.  In the absence of new and 
material evidence, the appellants claim for entitlement to 
service connection for the cause of the veterans death 
cannot be reopened and the appeal therefor must be denied.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for the cause of 
the veterans death may not be reopened.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
